DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on November 4, 2021 is acknowledged.
Claims 7-9, 11-14 and 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of Japanese patent application number 2020-019130, filed on February 6, 2020, and Japanese patent application number 2020-189786, filed in Japan on November 13, 2020, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition unit” in claims 20 and 21; and
“a control unit” in claims 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim, from which claim 5 depends and inherits all limitations therefrom, recites “wherein the acquisition unit is capable of acquiring a table…”  It is unclear whether the one or more processors actually acquires a table or is only required to be capable of doing so.  In light of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claimed subject matter.  Therefore, the claims are indefinite for failing to particularly point out and distinctly claim capable of” language.
Regarding claim 16, the claim, from which claims 17-19 depend and inherit all limitations therefrom, recites “wherein the setting unit configured to set the value relating to the focus distance as the setting value.”  The phase appears incomplete, is missing language or is an incorrect translation.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites “wherein the acquisition unit is capable of acquiring a table…”  It is unclear whether the one or more processors actually acquires a table or is only required to be capable of doing so.  In light of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claimed subject matter.  Therefore, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites “wherein the acquisition unit is capable of acquiring a table…”  It is unclear whether the one or more processors actually acquires a table or is only required to be capable of doing so.  In light of this, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claimed subject matter.  Therefore, the claims are indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0082599 to Manzari.
	Regarding claim 1, Manzari teaches a display control apparatus comprising 
one or more processors (e.g., fig. 1A, element 120; [0053]), when executing a program stored, function as: a setting unit configured to be able to set at least a setting value of either one of an F-number (e.g., figs. 6F-6K, element 632 setting F-number; [0212-220]), a T-number and a value relating to a focus distance (e.g., figs. 6F-6K, element 632 setting f-number; [0212-220], as an f-number is “a value relating to a focus distance”), an acquisition unit configured to be able to acquire information that relates to a degree of bokeh that changes based on the setting value set by the setting unit (e.g., figs 6F-6K; [0215-219], processor functionality relating to bokeh changes in response to slider adjustment), and a control unit configured to control so as to display the 
Regarding claim 3, Manzari teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit configured to control so as to display, together with a first item that indicates the setting value set by the setting unit (e.g., fig. 6F, item 638), a second item that indicates the information corresponding to a current setting value acquired by the acquisition unit (e.g., fig. 6F, item 630). 
Regarding claim 4, Manzari teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the acquisition unit is capable of acquiring a table that indicates a correspondence of an F-number and a T-number (e.g., fig. 1A, processor(s) 120, as a processor is capable of acquiring a table of information, that information being a table that indicates a correspondence of an F-number and a T-number; the Examiner notes that the claim does not require the acquiring of the table, only the capability to do so). 
Regarding claim 10, Manzari teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit displays as the degree of bokeh a numerical value that was acquired as the information that relates to the degree of bokeh (e.g, fig. 6F, indicator 630 and/or 638). 
Regarding claim 15, Manzari teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control unit causes the information that relates to the degree of bokeh to be displayed on the live . 

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method for controlling a display control apparatus, the method comprising acquiring, by an acquisition unit, a bokeh index in a captured image based on a T-number that corresponds to a current F-number of a lens unit, and controlling, by a control unit, to cause a display, on a display unit, of an item that expresses the bokeh index. 
Regarding claim 21, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling a display control apparatus, the method comprising acquiring, by an acquisition unit, a bokeh index in a captured image based on a T-number that corresponds to a current F-number of a lens unit, and controlling, by a control unit, to cause a display, on a display unit, of an item that expresses the bokeh index.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2017/0148142 to Park discusses changes in Bokeh size. 
U.S. Patent Publication No. 2012/0268831 to Yamanashi discusses T-number, f-number and bokeh, as well as notes that the use of T-number is relatively uncommon outside of cinematography.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697